 1   Roberto Anguizola
     Illinois Bar # 6270874 (Admitted pursuant to LR IA 11-3)
 2   Tel. (202) 326-3284
     Email: ranguizola@ftc.gov
 3
     Miry Kim
 4   Washington Bar # 31456 (Admitted pursuant to LR IA 11-3)
     Tel. (202) 326-3622
 5   Email: mkim@ftc.gov
     Gregory J. Evans
 6   DC Bar # 1033184 (Admitted pursuant to LR IA 11-3)
     Tel. (202) 326-3425
 7   Email: gevans2@ftc.gov
 8   Federal Trade Commission
     600 Pennsylvania Avenue, NW
 9   Mail Drop CC-8528
     Washington, DC 20580
10
     Attorneys for Plaintiff
11   FEDERAL TRADE COMMISSION
                               UNITED STATES DISTRICT COURT
12                                  DISTRICT OF NEVADA
13    FEDERAL TRADE COMMISSION,

14           Plaintiff,                                     CASE NO. 2:18-cv-00442-JCM-PAL
             v.
15
      AWS, LLC, a Nevada limited liability company;             STIPULATION AND ORDER
16    ADAMS CONSULTING, LLC, a California limited               EXTENDING THE DUE DATE
      liability company; FBA DISTRIBUTORS, LLC, a               OF THE SETTLEMENT
17    Massachusetts limited liability company; FBA              PAYMENT REQUIRED BY THE
      STORES, LLC, a Nevada limited liability company;          STIPULATED ORDER FOR
18    GLOBAL MARKETING SERVICES L.L.C., a                       PERMANENT INJUNCTION
      Nevada limited liability company; INFO PROS,              AND MONETARY JUDGMENT
19    LLC, a Nevada limited liability company; INFO             AS TO DEFENDANTS ADAMS
      SOLUTIONS, LLC, a Nevada limited liability                CONSULTING, LLC, GLOBAL
20    company; ONLINE AUCTION LEARNING                          MARKETING SERVICES L.L.C.,
      CENTER, INC., a Massachusetts corporation;                AND JEFFREY A. GOMEZ
21    ONLINE AUCTION LEARNING CENTER, INC.,
      a Nevada corporation; CHRISTOPHER F.
22    BOWSER; ADAM S. BOWSER; JODY L.
      MARSHALL; and JEFFREY A. GOMEZ,
23
             Defendants.



                                                   1
 1          This matter comes before the Court upon the stipulation of the plaintiff Federal Trade

 2   Commission (“FTC”) and defendants Adams Consulting, LLC, Global Marketing Services

 3   L.L.C., and Jeffrey A. Gomez (collectively “Gomez Defendants”) for extension of the due date

 4   of the settlement payment required by the Stipulated Order for Permanent Injunction and

 5   Monetary Judgment entered on October 10, 2018 [ECF 107] (“Settlement Order”). The FTC

 6   and the Gomez Defendants, each of which is represented by counsel for purposes of this

 7   stipulation, HEREBY STIPULATE TO THE FOLLOWING:

 8          1.      On October 10, 2018, the Court entered the Settlement Order as to the Gomez

 9   Defendants.

10          2.      The Settlement Order requires, among other things, that the Gomez Defendants

11   pay the FTC One Million, Two-Hundred Fifty Thousand Dollars ($1,250,000) within 180 days

12   of the entry of the Settlement Order, which is April 8, 2019.

13          3.      The Settlement Order requires, among other things, that the Gomez Defendants

14   provide the FTC liens on, and security interests in, real and personal property until full payment

15   of the settlement amount.

16          4.      On February 15, 2019, through counsel, the Gomez Defendants requested an

17   extension of the due date for the payment required by the Settlement Order.

18          5.      Through counsel, the Gomez Defendants informed the FTC that Defendant

19   Jeffrey A. Gomez needs additional time to facilitate the sale of real property in Upland, CA, and

20   that the Gomez Defendants will use the proceeds of that sale to pay in full the $1,250,000 they

21   owe to the FTC under the Settlement Order.

22          6.      The FTC and the Gomez Defendants stipulate and agree to extend the due date of

23   the payment required by the Settlement Order to July 31, 2019.




                                                      2
April 4, 2019
 1   Shulman Hodges & Bastian LLP                    Illinois Bar # 6270874
     100 Spectrum Center Drive, Suite 600            (Admitted pursuant to LR IA 11-3)
 2   Irvine, CA 92618                                Tel. (202) 326-3284
     Tel. (949) 340-3400                             Email: ranguizola@ftc.gov
 3   Email: jbastian@shbllp.com
                                                     Miry Kim
 4   Attorney for defendants Adams Consulting,       Washington Bar # 31456
     LLC, Global Marketing Services L.L.C, and       (Admitted pursuant to LR IA 11-3)
 5   Jeffrey A. Gomez                                Tel. (202) 326-3622
                                                     Email: mkim@ftc.gov
 6
                                                     Gregory J. Evans
 7                                                   DC Bar # 1033184
                                                     (Admitted pursuant to LR IA 11-3)
 8                                                   Tel. (202) 326-3425
                                                     Email: gevans2@ftc.gov
 9
                                                     Federal Trade Commission
10                                                   600 Pennsylvania Avenue, N.W.
                                                     Mail Drop CC-8528
11                                                   Washington, D.C. 20580

12                                                   Attorneys for Plaintiff
                                                     FEDERAL TRADE COMMISSION
13

14

15

16

17

18

19

20

21

22

23




                                                 4
                                                                             Attachment A
                                              Federal Trade Commission v. AWS, LLC, et al. , 2:18-cv-00442-JCM-PAL (D. Nev.)

Property             Address              Legal Description                                                      Acreage Estimated Value Owner                  Encumbrances

APN: 1043-341-25-    271 Ashbury Lane     Real property in the City of Upland, County of San Bernardino, State   Lot Size:   Assessed Value 213 40TH STREET     None
0000                 Upland, California   of California, described as follows:                                   20,099      (01-01-18):        TRUST, DATED
San Bernardino       91784                LOT 38 OF TRACT NUMBER 13870, IN THE CITY OF UPLAND,                   SF          1,168,665          JUNE 1ST 2003
County, CA                                COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS                      Square      Zillow (03-28-19):
271 Ashbury Lane,                         PER PLAT RECORDED IN BOOK 213 OF MAPS, PAGE(S) 51 TO                   Feet:       $1,356,424
Upland, California                        55, INCLUSIVE, RECORDS OFSAID COUNTY.                                  3,868
91784                                                                                                            Zillow:
                                                                                                                 0.46
                                                                                                                 acres
 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on April 4, 2019, I caused the foregoing document to be filed with

 3   the Clerk of the Court via the Court’s CM/ECF electronic filing system. Additionally, I served

 4   all of the counsel and parties listed on the attached Service List by the methods indicated therein.

 5
                                                   /s/ Gregory J. Evans
 6                                                 Gregory J. Evans
                                                   Attorney for Plaintiff
 7                                                 FEDERAL TRADE COMMISSION

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




                                                      5
 1                                         SERVICE LIST

 2
     Suzette Marteny Moore, Esq.                    Ronald D. Green (NV Bar No. 7360)
 3   S. Moore Law PLLC                              LaTeigra C. Cahill (NV Bar No. 14352)
     4720 Cleveland Heights Blvd., Suite 201        Randazza Legal Group, PLLC
 4   Lakeland, FL 33813                             4035 S. El Capitan Way
     Tel. (863) 229-2140                            Las Vegas, NV 89147
 5   Email: s.moore@smoorelaw.com                   Tel. (702) 420 2001
                                                    Email: lcc@randazza.com,
 6   Attorney for defendants AWS, LLC, FBA          rdg@randazza.com
     Distributors, LLC, FBA Stores, LLC,
 7   Info Pros, LLC, Online Auction Learning        Attorney for defendants AWS, LLC,
     Center, Inc. (Mass. Corp.), Online             FBA Distributors, LLC, FBA Stores,
 8   Auction Learning Center, Inc. (Nev.            LLC, Info Pros, LLC, Online Auction
     Corp.), Christopher F. Bowser, Adam S.         Learning Center, Inc. (Mass. Corp.),
 9   Bowser, and Jody Marshall                      Online Auction Learning Center, Inc.
                                                    (Nev. Corp.), Christopher F. Bowser,
10   Served via email                               Adam S. Bowser, and Jody Marshall

11                                                  Served via email

12   Brick Kane                                     Gary Owen Caris
     President                                      Barnes & Thornburg LLP
13   Robb Evans & Associates LLC                    2029 Century Park E., Suite 300
     11450 Sheldon Street                           Los Angeles, California 90067-2904
14   Sun Valley, California 91352-1121              Tel. (424) 363-2920
     Tel: (818) 768-8100                            Email: gcaris@btlaw.com
15   Fax: (818) 768-8802
     Email: bkane@robbevans.com                     Attorney for the Court Appointed
16                                                  Receiver Robb Evans & Associates
     Court Appointed Receiver                       LLC
17
     Served via email                               Served via email
18
                                                    Michael F. Lynch, Esq.
19                                                  Lynch Law Practice, PLLC
                                                    3613 S. Eastern Ave.
                                                    Las Vegas, NV 89169
20                                                  Email:
                                                    Michael@LynchLawPractice.com
21
                                                    Attorney for the Court Appointed
22                                                  Receiver Robb Evans & Associates
                                                    LLC
23
                                                    Served via email


                                                6
 1   J James C. Bastian, Jr.                    Lars K. Evensen, Esq.
     Shulman Hodges & Bastian LLP               Nevada Bar No. 8061
 2   100 Spectrum Center Drive, Suite 600       Robert J. Cassity, Esq.
     Irvine, CA 92618                           Nevada Bar No. 9779
 3   Tel. (949) 340-3400                        HOLLAND & HART LLP
     Email: jbastian@shbllp.com                 9555 Hillwood Drive, 2nd Floor
 4                                              Las Vegas, NV 89134
     Attorney for defendants Adams              Phone: (702) 222-2500
 5   Consulting, LLC, Global Marketing          Fax: (702) 669-4650
     Services L.L.C, and Jeffrey A. Gomez       lkevensen@hollandhart.com
 6                                              bcassity@hollandhart.com
     Served via email
 7                                              Thomas E. Pontes, Esq.
                                                (Admitted Pro Hac Vice)
 8                                              John D. Bowen, Esq.
                                                (Admitted Pro Hac Vice)
 9                                              WYNN & WYNN, P.C.
                                                90 New State Highway
10                                              Raynham, MA 02767
                                                tpontes@wynnandwynn.com
11                                              jbowen@wynnandwynn.com

12                                              Attorneys for Intervenor Bank of
                                                America, N.A.
13
                                                Served via email
14

15

16

17

18

19

20

21

22

23




                                            7
